It is unnecessary to recite the essential facts in this case which have been stated in the accompanying opinion of Mr. Justice WIEST.
There are three main questions presented on this appeal:
1. Whether there was a labor dispute actively in progress in the establishment in which claimants were employed.
2. Whether claimants were directly interested in the labor dispute which caused the stoppage of work.
3. Whether, under the circumstances of this case, the word "establishment," as used in the statute*, means a separate plant or factory, or embraces the entire group of plants or factories owned by the Chrysler Corporation, engaged in the manufacture of automobiles in Detroit and its vicinity.
With regard to the question as to whether there was a labor dispute actively in progress in the establishment in which defendants were employed, the unemployment compensation commission found that *Page 455 
all workers in all plants of the Chrysler Corporation in the Detroit area were working in one establishment; that they were all involved in a labor dispute actively in progress in such establishment; and the commission disqualified all such employees from unemployment compensation. The referee found that there was such a labor dispute, involving wages, hours and conditions of employment, in the Dodge main plant, the Dodge truck plant, and the Dodge forge plant, and disqualified only the employees in such plants. He further held that there was no labor dispute actively in progress in any of the other plants of the Chrysler Corporation.
The appeal board, on the question of a "labor dispute actively in progress," adopted the findings of the referee and, in addition, found that there was such a dispute in progress in the transportation department and disqualified such employees from compensation. The circuit court, on this proposition, affirmed the appeal board.
Section 38 of the Michigan unemployment compensation act provides that the "findings of fact made by the appeal board acting within its powers, if supported by the great weight of the evidence, shall in the absence of fraud be conclusive." We have carefully examined the extensive record on this point and are of the opinion that the findings of the appeal board thereon are supported by the great weight of the evidence, and that the circuit court was correct in its finding.
The next two questions had best be discussed together, as they both involve an interpretation of the word "establishment," and are questions of law.
Were claimants "directly interested" in a labor dispute which caused the stoppage of work in the establishment in which they were employed? The referee held, in effect, that in the plants where no *Page 456 
labor dispute existed, none of the employees of such plants were directly interested in any labor disputes in the other plants; but that in the plants where such disputes were actively in progress all the hourly-rated employees of such plants were directly interested in the dispute. The appeal board held that no employees in plants where a labor dispute was not in progress were directly interested in the labor disputes in the other plants; but that employees in plants where a labor dispute was in progress had the right of proving as a matter of fact whether they were interested in the dispute. The circuit court declined to follow the determination of the appeal board on this question, but affirmed the decision of the referee thereupon. The question, therefore, resolves itself into a determination of whether, as a matter of law, an employee in a plant in which a labor dispute is actively in progress is ipso facto directly interested in such dispute.
Section 29 of the Michigan unemployment compensation act provides that an employee shall be disqualified for benefits if it be established that "he is participating in or financing or directly interested in the labor dispute which caused the stoppage of work." It is conceded that claimants did not participate in or finance the labor dispute in question. Were any of them "directly interested" therein? It is contended by the employees who were found to be employed in plants where a labor dispute was actively in progress, that they cannot be held to be directly interested in the dispute when they establish by proof that they had nothing to do with the dispute; that it was carried on without their approval or support; that they were willing to work, and were, merely, in their loss of employment, the victims of a dispute which owed its origin, impetus, and maintenance to the desires and efforts of others. *Page 457 
It might well be considered that the term "directly interested" could be interpreted as meaning an intellectual or emotional interest in the dispute — such as sympathy, approval, moral support, or encouragement of the cause of those carrying on the controversy — rather than an interest which was interpreted to mean a possibility of sharing in advantages or benefits with relation to wages, hours, or conditions of labor, that might be eventually derived as a result of the dispute. In the first instance, such claimants could well contend that they were not directly interested in the dispute; in the latter instance, they would be directly interested, even though contrary to their desires.
If no construction had heretofore been attached to the language used in the statute, the claims of the employees in question would be cogent and persuasive. But the force of their argument is diminished by certain considerations.
Our law of unemployment compensation was modeled after the English statute which was adopted by Parliament 21 years ago (10-11 Geo. V, chap. 30 [1920]). One of the sections* of that enactment, as later amended (14-15 Geo. V, chap. 30, § 4 [1924]), provides that an employee shall be disqualified from benefits if he has lost employment by reason of a stoppage of work which was due to a trade dispute at the factory, workshop, or other premises in which he was employed, unless such employee proves that he was not "participating in or financing or directly interested" in the trade dispute which caused the stoppage of work. It will be seen that, in this particular of disqualification, our legislature adopted, in our statute, the identical language of the English statute. There have been *Page 458 
numerous interpretations of the words "directly interested," as used in the English statute, by the court of referees and the British umpire, the highest administrative tribunal provided for in the English act. All of the decisions of the court of referees and the British umpire on this question have invariably held that an individual is directly interested in a dispute when his wages, hours, or conditions of work will be affected favorably or adversely by the outcome; and a claimant is nonetheless directly interested even though he does not know until after the settlement of the dispute whether his wages will be affected, provided, however, that the wage question did not arise after the settlement of the dispute.*
The fundamental rule of construction of a statute is that the court shall, by all aids available, ascertain and give effect to the intention of the legislature. Where the language of a statute is uncertain, the construction placed upon it by contemporaries may be resorted to as an aid to ascertain the legislative intent, and should not be overturned, except for cogent reasons. 59 C. J. p. 1022. This especially is true where the statute is an ancient one and the construction is that of contemporaries who had special knowledge of the subject. SeeFrey v. Michie, 68 Mich. 323; Attorney General v. Preston,56 Mich. 177; People v. May, 3 Mich. 598. Where a statute is adopted from another State or country, it will be presumed it has been adopted with the construction placed upon it by the courts of that State or country before its adoption, and it has been held by this court that English cases may be recognized *Page 459 
in construing a statute adopted from the English law. GrandRapids Lumber Co. v. Blair, 190 Mich. 518. While it is true, in this case, that the English statute, so far as is here pertinent, has not been construed by courts of last resort in England, nevertheless the construction of the act by the highest administrative body entrusted with the determination of questions of law and fact thereunder persuades this court to adopt the same rule in construing a statute adopted from the English law, as though the statute had been there construed by the courts. The powers of administrative tribunals have greatly increased in England and in our Federal and State government within the past 30 years. In many instances, under this development of administrative law, statutes remain for a long period of years without any construction of their essential provisions by the courts. Such construction is only to be found, in such cases, in the decisions of administrative tribunals which have been acceded to by the parties involved, under the assumption that such interpretation is correct and would not be disturbed by the courts. Where a construction of a statute has for many years been given a certain effect by an administrative tribunal without contrary decisions from the courts, it is most persuasive that, when the language of such a statute is enacted in another jurisdiction, the legislature must be considered to be acquainted with such construction thereon placed, and to enact such statute with the intention that the construction theretofore given it should be considered as the proper construction. In the instant case, therefore, we are of the opinion that it was the intention of our legislature, in adopting that provision of the English law now in controversy, to have enacted it with the implied indorsement of such construction, as had always been given it by the *Page 460 
highest administrative tribunal concerned therewith.
It is contended on the part of claimants that the English statute provides two grounds for disqualification; namely, that benefits are denied unless the employee proves that he did not participate in, finance, or was directly interested in the dispute which caused the stoppage of work; "and that he does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage is taking place, any of whom are participating in or financing or are directly interested in the dispute." It is claimed that our legislature, in adopting the rule of disqualification of an individual based upon "directly interested," rejected the "grade or class" rule, and that, therefore, it was intended that an employee in this State is not to be disqualified solely because he is affected by the result of a labor dispute. However, an examination of the decisions of the British umpire heretofore mentioned reveals that the ruling on "direct interest" of an employee was established without relation to the grade or class provision of the statute.
In accordance with the foregoing, we concur with the circuit court in holding that an employee directly interested in a labor dispute is one whose wages, hours, or conditions of work will be affected by the outcome of the dispute; and that in view of the fact that the findings of the appeal board show a labor dispute to have been actively in progress, involving wages, hours, and conditions of work, in the Dodge main plant, the Dodge truck plant, the Dodge forge plant, and the transportation department, all claimants who were employees in such plants were directly interested in the labor dispute which was actively in progress in such plants. *Page 461 
Perhaps the most important question in this case is the construction to be given to the word "establishment" as used in the statute. It is the contention of the appellant that the Chrysler establishment embraces all the manufacturing plants of the Chrysler Corporation in the Detroit area; that the labor dispute in one plant, which brought about stoppage of work in the other plants, was a labor dispute in the establishment in which all the claimants were employed; and that inasmuch as the unemployment was due to a labor dispute which was actively in progress in the establishment in which claimants were employed, they are, under the provisions of the statute, excluded from its benefits. On the other hand, it is contended by claimants that each manufacturing plant is a separate establishment.
In arriving at a meaning of the term "establishment," dictionary definitions are of practically no assistance because of the many, various, and general meanings set forth. Likewise judicial interpretations with regard to this term in other statutes and cases are so limited in scope as to be of no value in this controversy. In order to discover the meaning of the term as intended by the legislature, recourse must be had to the object and purpose of the law.
The title of the act commences: "An act to protect the welfare of the people of this State through the establishment of an unemployment compensation fund." Another object of the act, expressed in its title, is: "to provide for the protection of the people of this State from the hazards of unemployment."
Section 2 of the act sets forth the declaration of policy of the legislature as follows:
"The legislature acting in the exercise of the police power of the State declares that the public policy of the State is as follows: Economic insecurity due to unemployment is a serious menace to *Page 462 
the health, morals, and welfare of the people of this State. Involuntary unemployment is a subject of general interest and concern which requires action by the legislature to prevent its spread and to lighten its burden which so often falls with crushing force upon the unemployed worker and his family, to the detriment of the welfare of the people of this State. Social security requires protection against this hazard of our economic life. Employers should be encouraged to provide stable employment. The systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment by the setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own, thus maintaining purchasing power and limiting the serious social consequences of relief assistance, is for the public good, and the general welfare of the people of this State."
In stating that it acted under the police power of the State in its declaration of policy, the legislature sought to exercise its powers on behalf of all of the people of the State. The legislation was not concerned with individuals; it was an effort to insure against unemployment; to protect the people of the State from unemployment; to protect purchasing power; to build reserves for the benefit of those unemployed through no fault of their own; to act for the public good and general welfare of all of the people of the State. The legislature was concerned with the economic security of the people as a whole. It was not especially concerned with benefits to an individual, except the "benefit of persons unemployed through no fault of their own, thus maintaining purchasing power and limiting the serious social consequences of relief assistance." All of the workers claiming benefits in this case are eligible under the requirements of the act. The claims made *Page 463 
are in the nature of representative claims involving many thousands of employees who suffered unemployment through no fault of their own. If they are not to receive the unemployment benefits, it can only be because they are specifically disqualified under the act. Certain of the claimants are so disqualified, because they were "directly interested" in the labor dispute, and the statute provides that such interest is a disqualification. But the other claimants can only be disqualified on a holding that all of the various plants constitute one establishment, thus making the employees of all plants directly interested in a labor dispute in progress in the establishment in which they were employed.
There are here thousands of employees who would be entitled to a fund of several millions of dollars for unemployment compensation unless it should be held that all the separate factories of Chrysler Corporation constituted one establishment within the meaning of the statute. The legislature did not say that numerous factories constitute one establishment for the purpose of the act. It did, however, define such terms as "benefits," "remuneration," "wages," "calendar quarter," "week," "base period," "benefit year," "employer," "employing unit," "employment," "partial unemployment," "total unemployment," and "employment office." It could have defined "establishment." But since it did not, we are not persuaded that this term should be defined and construed by us in a way that would obliterate the expressed object of the statute, and wipe out the declaration of policy as stated by the legislature.
The adverse conditions envisaged in the act, and which were sought to be guarded against, were present. There was vast unemployment. It was involuntary on the part of the appellee-claimants; they *Page 464 
were unemployed through no fault of their own; purchasing power was adversely and seriously affected in the community; serious social consequences of relief assistance obviously were imminent. These were the situations the statute was enacted to avoid. We are bound to conclude that the legislature never intended that the meaning of the word "establishment" should be interpreted in such a way as to leave this beneficial statute moribund in the emergency and peril it sought to overcome.
Since the argument of this case, the supreme court of Wisconsin has had occasion to pass upon the meaning of the term "establishment" as used in the unemployment compensation act of that State, and appellant Chrysler Corporation cites the decision thereupon as authority for its contention before us.Spielmann v. Industrial Commission, 236 Wis. 240 (295 N.W. 1). The cited case involved claims for unemployment compensation arising out of a stoppage of work in the plants of the Nash-Kelvinator Corporation. A strike caused the closing of one plant which resulted in stoppage of work and plaintiff's unemployment in another plant 40 miles away. The question to be decided was whether the labor dispute in the first plant was a labor dispute in active progress in the establishment in which plaintiff was employed. The court concluded that the two plants constituted a single establishment within the meaning of the Wisconsin statute.
In considering the Wisconsin case, we deem it significant that the court, in construing the term "establishment," particularly emphasized that, in arriving at its determination of the meaning of that word, the purpose of the statute must be considered, and that the statute must be construed to effect that purpose, if discoverable, and if such a construction were possible. The court then pointed out that it *Page 465 
was the employer upon whom the burden was placed to accumulate the fund out of which benefits were to be paid, and that it was the company who was required to accumulate the fund; that the employer was encouraged by the act to furnish steady employment. It was further emphasized that these declarations of purpose pointed to the construction reached by the court that the two plants constituted a single establishment. Moreover, the court observed that the fact that the employee was not himself at fault for his loss of employment, was not the sole cause, under the statute, for suspension of benefits; that the law provided that such an employee was not eligible in case the loss of employment was caused by act of God, fire, or other catastrophe, or act of civil or military authority affecting the place of employment. The court concluded its discussion of this question by stating that the meaning of the word "establishment" was to be drawn from the whole act, "rather than from so insignificant a thing as a single proposition."
The differences between the Wisconsin and Michigan statutes are obvious. In the Wisconsin statute there is no declaration of policy, as in our law, that the accumulation of funds for unemployment reserves should be used for the benefit of persons unemployed through no fault of their own, in order to limit the consequences of relief assistance. In this connection, the court, in the cited case, observed that in many instances compensation for loss of employment was denied under the Wisconsin law, although the unemployment resulted "from no fault of the employee and the loss is beyond his power to prevent." Furthermore, the Wisconsin law sets forth in its declaration of policy that each employer should finance compensation for his own unemployed workers and that each employer's contribution *Page 466 
should vary with his own unemployment costs. The reserves, under the Wisconsin law, are in the nature of private funds of each employer to be used for his unemployed workers. The State acts as a trustee. The Michigan fund is a general pooling, made up of various contributions, for the benefit of all unemployed workers, whether in the plant of the employer making the contribution or in another plant. Our State declares its public policy is to provide against involuntary unemployment. There is no similar provision in the Wisconsin law; and that is not the criterion for the payment of benefits under the statute of that State. With regard to declarations of policy, the Wisconsin decision does not militate against the expressed policy of the law of that jurisdiction. To give the construction to the Michigan statute which is contended for by appellant is a negation of the declared policy of our legislature. Under these circumstances, and because of the differences in the objects and declarations of policy in the two statutes, we do not consider the Wisconsin case as authority to be followed in the instant controversy.
There are indicia, also, that our legislature did not intend that an establishment should mean the entire group of plants. In section 29, subd. (d) (3), of the act, in provisions for disqualification from benefits, it is set forth: "That at any time, there being no labor dispute in the establishment or department in which he was employed he shall have voluntarily stopped working." If "establishment" is to be construed as appellants argue, it would seem difficult to explain how such an inclusive term should be followed by the words "or department." Under the construction contended for, there would be no need of such an additional term. "Establishment," in such case, would embrace "department." It *Page 467 
would appear more reasonable to conclude that the legislative intent was to apply the word "establishment" to a plant or factory.
The Michigan statute further distinguishes between an employing unit and an establishment; and, as the circuit court stated: "It seems a fair conclusion that the word (establishment) is not used synonymously with 'employing unit,' found elsewhere in the statute. Obviously it is limited in its scope."
Furthermore, in section 40 of the act it is set forth:
"All individuals performing services within this State for any employing unit which maintains two or more separate establishments within this State shall be deemed to be employed by a single employing unit for all the purposes of this act."
Obviously, this provision contemplates a single employer with several establishments. We are not persuaded, as appellant contends, that the foregoing language is intended to cover a case where one employer is engaged in several different kinds of business. The statute itself does not so provide. It only indicates that one employer may have several establishments; and there is nothing further to show whether the several establishments may be concerned with the same kind of business or different kinds of business. It may be remarked that usually, when an employer has two plants, they are engaged in the same kind of industry or in integrated industry. It is persuasive that, without further definition, the use of the plural of the word "establishment," provision for a situation where one employer has more than one establishment, the distinction made between an establishment and a department — as well as the purpose of the act, disclosed by its *Page 468 
title, and the clear statement of policy set forth in section 2 of the statute — all of these statutory considerations could be said to encompass an employer who has several establishments engaged in the same kind of industry, in integrated industry, or in different kinds of industry.
The fundamental basis of the contention of the Chrysler Corporation is that, in integrated industry, all of the various plants of a company must be considered to constitute one establishment. There is no provision, however, in the statute that indicates such was the intention of the legislature. Industry is integrated as often where the integrated plants are owned by different corporations as where they are owned by the same corporation.
Different integrated plants owned by the same corporation may have as employee representatives different bargaining agents, and it is not claimed that the action of a bargaining agent for certain employees can bind other employees employed in a different plant and represented by a different bargaining agent. And integrated plants owned by the same corporation are often located in different States; and the employees of such plants may, furthermore, be represented by different bargaining agents. No contention is made that integrated plants of different owners in the same State, or integrated plants owned by the same corporation operating under the laws of different States, or integrated plants in the same State or different States in which employees are represented by different bargaining agents, should be considered one establishment within the meaning of the act. The conclusion, therefore, would seem inevitable that the provisions of the act in no way contemplate that integration of plants is the sole criterion for the statutory interpretation of the word "establishment" *Page 469 
— and that several integrated plants are one establishment while several unintegrated plants are several establishments.
It is our conclusion from the foregoing that the several plants of appellant Chrysler Corporation must be held to be separate establishments within the meaning of our statute, and in this determination we concur with the conclusion of the referee, the appeal board, and Judge Carr, who affirmed their decisions.
It is claimed that the act is directed against strikes in industry. This does not appear from the title or the express policy of the act. As succinctly stated by counsel for the Michigan unemployment compensation commission in her brief:
"It is important to note that the purpose of this act is not the regulation of labor disputes. Other statutes deal with the various rights and obligations arising out of the employer-employee relationship."
But it is sought to intimate that the penalty of exclusion from benefits attaches because of blame for participating in a strike, or in membership in a union conducting a dispute. This is not the fact.
In the history of the legislation, it is of interest to note that under the original English statute 10-11 Geo. V, chap. 30, § 8-[1] [1920]), employees were disqualified from benefits if the stoppage of work resulted from a labor dispute, whether or not such employees participated therein, and regardless of the fact of whether they would be interested in the result of the dispute. It is merely a broad exception — of the same nature as an exception in an insurance policy, limiting liability to claims filed within 25 days, instead of within 30 days. This provision was, however, changed in 1924 (14-15 Geo. V, chap. 30, § 4-[1]), permitting compensation unless the employee *Page 470 
participated in, financed, or was directly interested in the dispute. This change, then, excluded employees who were helping in the dispute causing the stoppage of work, doubtlessly on the theory that they were to blame for their unemployment, whether or not the dispute was justified — and continued the exclusion of employees who had no part in the dispute, but whose wages might be affected by the result of its determination. This latter was as arbitrary an exclusion as the original provision; and this same provision was adopted in our statute. It is difficult to find any reason upon which it is based other than the conservation of the reserve fund by limiting claims to be paid therefrom. Thus all workers, unemployed through no fault of their own, would be entitled to share in benefits if it were not for these express and arbitrary exceptions in the statute. But such exceptions must be strictly limited, and the statute liberally construed, to effect its stated purpose. Unless the employees are directly interested in the dispute in progress inthe plants in which they are employed, they are not disqualified unless they come within other express exceptions; and, in this case, they do not.
The disqualifying provisions are explicit exceptions. Unemployed workers are denied the right to benefits if they fail to accept suitable work when offered; but no work is deemed suitable if the position offered is due to a vacancy resulting from a strike, lockout, or labor dispute (section 29, subd. [c]). Employees are also disqualified from benefits if they voluntarily stop work in concert with one or more employees (section 29, subd. [d] [1]); or if an employee stops work in sympathy with employees in another establishment or department in which a labor dispute is in progress (section 29, subd. [d] [3]); and, as before stated, they are further disqualified *Page 471 
if they participated in, financed, or were directly interested in the labor dispute which caused the stoppage of work (section 29, subd. [d] [2]), provided that the labor dispute causing thestoppage of work is actively in progress in the establishmentin which they are employed (section 29, subd. [d]); and it is expressly provided that the payment of regular union dues shall not be construed as financing such a dispute (section 29, subd. [d] [2]). In other words, the payment by an employee of regular union dues to an organization carrying on a labor dispute is not to be considered as financing the labor dispute so as to exclude the employee from benefits under the act. The employee must do something further to financing the dispute, to be excluded — or he must participate in, or be directly interested in, the dispute in active progress in the establishment in which he is employed, under the subsection. In this case, claimants in the establishments in which the dispute was in progress were, in spite of the wishes of various of them, directly interested in the dispute — which was found, as a matter of fact, to be concerned with wages, hours, and conditions of work of all hourly-rated employees, to which classification such claimants belonged.
But in the other establishments of Chrysler Corporation employees could not be said to be "interested" in the dispute causing the stoppage of work, as such exclusion only applied to an interest of employees in establishments where the dispute isin active progress; and all of the findings of fact are to the effect that the dispute was in active progress only in plants heretofore mentioned.
It is suggested that such conclusion would enable employees in plants where the labor dispute was not in progress to cause stoppage of work in their own plants with impunity by financing or participating *Page 472 
in a strike or dispute in another integrated plant — that the effect would be to stop production in another plant which would cause a stoppage of work in the plant in which they were employed, even though no labor dispute was there in progress.
On the contrary, however, we are of the opinion that such employees would be barred from benefits under the act, but not under provisions excluding them because of financing or participating in a dispute in a plant in which they were employed. Such employees in integrated industry would be excluded from benefits under the provisions relating to their voluntarily stopping work in concert with other employees or in sympathy with employees in another establishment (section 29, subd. [d] [1]).
If one engages in conduct that he knows will have a certain result, he is presumed to have acted with the intention of bringing about such a result. If an employee in integrated industry knows that the closing of another plant will result in the closing of the plant in which he is employed, he must be held to have intended to bring about the closing of his plant if he assists in the closing of the other integrated plant. And if he helps, by financing or participating in closing such a plant, he becomes unemployed through his own volition — which is the same as voluntarily stopping work — and would thereby be excluded from the benefits of the act under section 29, subds. (d) (1) and (3).
But in the case before us, claimants did not participate in, or finance, such a dispute, and can only be disqualified because of being directly interested in a labor dispute in active progress in the establishment in which they were employed. As the court found that there were no labor disputes actively in progress in the plants in which claimants, who were awarded compensation, were employed, they do not *Page 473 
come within the exceptions of the act and are entitled to compensation.
There is considerable discussion in appellant's brief of the disqualification of employees from benefits because of their union membership and because of the dispute being sponsored by such union; or because their bargaining agent was actively engaged in the dispute. Under our determination as above set forth, such argument is not pertinent in the circumstances as disclosed in this case. The disqualification occurs when the employee participates in, finances, or is directly interested in the labor dispute actively in progress in the establishment in which he is employed. If there is no such dispute in progress in the plant in which he is employed, he is not disqualified unless he voluntarily quits work. Membership in a union or representation by a collective bargaining agent which is carrying on a dispute in another establishment does not disqualify an employee from benefits, where his unemployment does not result from a labor dispute actively in progress in the establishment where he is employed, under the clear language of the statute.
While, in many important considerations, employees are bound by action of their bargaining agent, certainly a member of an international union cannot be said to be participating in a dispute in a factory other than that in which he is employed, merely because the international union, which is his bargaining agent, is carrying on a dispute on behalf of an entirely different local. The representation of the local by the international union extends to acts of agency in representing the local. Where one local union is represented in a dispute by the international union, an entirely different local is not bound by the action of the international in such a dispute. It may be true that, where the employees *Page 474 
in a plant, by majority vote, select a bargaining agent, all employees in such plant, whether members of the union or not, are entitled to the benefits secured in contracts by such agent and are, as well, subject to the action of the agent, even though disadvantageous and detrimental, whether or not they are members of the union or organization represented by such bargaining agent. But participation by the international union in a labor dispute on behalf of a local union is not participation of every local represented by the international in such a local dispute. This would be an unwarranted extension of the principles of agency.
The statute before us must be liberally construed to effectuate the purposes of the legislation.
"In construing a statute to give effect to the intent or purpose of the legislature, the object of the statute must be kept in mind, and such construction placed upon it as will, if possible, effect its purpose, and render it valid, even though it be somewhat indefinite. To this end it should be given a reasonable or liberal construction; and if susceptible of more than one construction, it must be given that which will best effect its purpose rather than one which would defeat it, even though such construction is not within the strict literal interpretation of the statute, and even though both are equally reasonable." 59 C. J. p. 961.
"In construing such [remedial] statutes, regard should be had to the former law, the defects or evils to be cured or abolished, or the mischief to be remedied, and the remedy provided; and they should be interpreted liberally to embrace all cases fairly within their scope, so as to accomplish the object of the legislature, and to effectuate the purpose of the statute by suppressing the mischiefs and advancing the remedy, provided it can be done by reasonable *Page 475 
construction in furtherance of the object." 59 C. J. p. 1107.
"The liberal rule of construction only requires that a statute be so enforced as to carry into effect the will of the legislature as expressed in the terms thereof, and to give, not stintedly or niggardly, but freely and generously, all the statute purports to give." 25 R. C. L. p. 1076.
The purpose of the legislation is to pay unemployment compensation benefits and to ameliorate the consequences of widespread unemployment. Such compensation is payable to unemployed workers with certain exceptions. To bring claimants within such exceptions, it is necessary to strain at the meaning of the language of the statute and to read into the act exceptions with regard to "integrated industry," which are not mentioned anywhere in the legislation. To say the least, this would result in a narrow rather than a liberal construction of the meaning of the statute. It is most salutary, and in this case, in our opinion, conclusive, to bear in mind that the purpose of the legislation is to pay unemployment benefits, and not to refuse them; and a liberal construction results in the allowance of the claims rather than their denial.
The circuit court denied compensation benefits to all hourly-rated employees whose unemployment was caused by stoppage of work due to a labor dispute actively in progress in the plants in which they were last employed. Compensation was allowed to all employees whose unemployment commenced prior to the labor dispute in the above-mentioned plants, and to certain maintenance employees whose rights thereto are not questioned. The court granted compensation to all other claimants who were last *Page 476 
employed in the six plants where no labor dispute was found to have been actively in progress.
For the reasons stated in the foregoing opinion, the judgment of the circuit court should be affirmed. As this is a case of first impression and of public moment, no costs are allowed.
BUSHNELL, J., concurred with McALLISTER, J.
* Act No. 1, Pub. Acts 1936 (Ex. Sess.), as amended by Act No. 347, Pub. Acts 1937, and Act No. 324, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 8485-41 et seq., Stat. Ann. 1940 Cum. Supp. § 17.501 et seq.). — REPORTER.
* Section 8. — REPORTER.
* See cases in Unemployment Insurance Code (British): No. 177/1926 (22/1/1926) U. I. C. 8, p. 727; No. 692/1925 (23/4/1925) U. I. C. 8, p. 614; No. 24289/1932 (16/12/32), U. I. C. 8c, p. 494; No. 7936/1929 (4/11/1929), U. I. C. 8a, p. 356; No. 2735/1934 (2/3/1934), U. I. C. 8c, p. 578.